 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   TRACY S. HENDRICKSON, State Bar No. 155081
     Supervising Deputy Attorney General
 3   JOSEPH R. WHEELER, State Bar No. 216721
     Supervising Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7315
 6    Fax: (916) 324-5205
      E-mail: Joseph.Wheeler@doj.ca.gov
 7   Attorneys for Defendants
     K. Clark and C. Bell
 8
     Greg W. Garrotto, State Bar #89542
 9   LAW OFFICES OF GREG W. GARROTTO
     1925 Century Park East, Suite 2000
10
     Los Angeles, California 90067
11   Telephone (310) 229-9200
     Fax: 310-229-9209
12   E-Mail: jjggarrotto@msn.com
     Attorneys for Plaintiff Leroy Freeman
13
                               IN THE UNITED STATES DISTRICT COURT
14
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
15
                                              FRESNO DIVISION
16

17

18   LEROY FREEMAN,                                            1:21-cv-00611-NONE-JLT
19                                            Plaintiff,       STIPULATION AND ORDER TO
                                                               VACATE AND RESET SCHEDULING
20                 v.                                          CONFERENCE
                                                               (Doc. 9)
21
     CLARK, et al.,
22

23

24        A scheduling conference in this case is currently set for July 12, 2021, and the parties are
25   required to submit a joint scheduling report by July 5, 2021. (ECF No. 4.) Under Federal Rule of
26   Civil Procedure 16(b)(4) and Local Rule 143, the parties, by and through their respective counsel
27

28
                                                           1
                        Stipulation and Order to Vacate and Reset Scheduling Conference (1:21-cv-00611-NONE-JLT)
 1   of record, request that the scheduling conference and deadline for submitting a joint scheduling

 2   report be vacated and reset to sometime after a defendant has filed an answer in this action.

 3         A scheduling order may be modified only upon a showing of good cause and by leave of

 4   Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see also, e.g., Johnson v. Mammoth Recreations, Inc.,

 5   975 F.2d 604, 609.

 6         Good cause exists here because Defendants Clark and Bell, who are both being sued in their

 7   official capacities, have filed a motion to dismiss, asserting, among other things, Eleventh

 8   Amendment immunity. (ECF No. 7.) Until the Court rules on the motion to dismiss and the

 9   pleadings are settled, the parties cannot properly prepare an accurate joint scheduling report or

10   effectively participate in a scheduling conference.

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   ///
27   ///

28   ///
                                                        2
                       Stipulation and Order to Vacate and Reset Scheduling Conference (1:21-cv-00611-NONE-JLT)
 1          Based on the foregoing, the parties stipulate as follows: the scheduling conference

 2    currently set for July 12, 2021, and the deadline for the parties to submit a joint scheduling report,

 3    be vacated. The scheduling conference be reset to sometime after any defendant files an answer

 4    in this action.

 5          IT IS SO STIPULATED.

 6    Dated: June 23, 2021                                      Respectfully submitted,
 7                                                              XAVIER BECERRA
                                                                Attorney General of California
 8                                                              TRACY S. HENDRICKSON
                                                                Supervising Deputy Attorney General
 9
                                                                /s/ JOSEPH R. WHEELER
10
                                                                JOSEPH R. WHEELER
11                                                              Supervising Deputy Attorney General
                                                                Attorneys for Defendants
12                                                              K. Clark and C. Bell
13

14   Dated: June 23, 2021                                      Respectfully submitted,
15                                                             LAW OFFICES OF GREG W. GARROTTO
16                                                              /s/ Greg W. Garrotto 1
17                                                             Greg W. Garrotto
                                                               Attorneys for Plaintiff Leroy Freeman
18

19
                                                        ORDER
20          Based upon the above stipulation of the parties, and good cause appearing, the scheduling
21    conference set for July 12, 2021, is CONTINUED to October 25, 2021 at 8:30 a.m. A joint
22    scheduling conference report shall be filed at least one week before.
23
      IT IS SO ORDERED.
24
          Dated:        June 23, 2021                              _ /s/ Jennifer L. Thurston
25                                                      CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28            1
                  As authorized via e-mail on June 23, 2021.
                                                         3
                           Stipulation and Order to Vacate and Reset Scheduling Conference (1:21-cv-00611-NONE-JLT)
